Citation Nr: 0416660	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  97-27 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to financial assistance in the purchase of an 
automobile and adaptive equipment.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty for training from June 1977 
to September 1977.  He was on annual training in July 1992.  
He was on inactive duty training in April 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  In August 2000, the Board 
remanded this case to the AOJ for additional action.  


FINDINGS OF FACT

1.  Service connection is currently in effect for erectile 
dysfunction, rated as non-compensable; right shoulder 
capsulitis with tendinitis and bursitis, rated as 10 percent 
disabling; L4-L5 bulging disc, rated as 20 percent disabling; 
and weakness of the right lower extremity associated with L4-
L5 bulging disc, rated as 60 percent disabling.  The veteran 
is receiving a total disability rating based on individual 
unemployability.  He is also receiving special monthly 
compensation based on loss of use of a creative organ.  

2.  The veteran has anxiety disorder/depressive disorder 
which is related to his service-connected L4-S5 bulging disc 
and weakness of the right lower extremity associated with L4-
S5 bulging disc.  

3.  The veteran has not been shown to have service-connected 
disabilities manifested by either the loss or permanent loss 
of use of one or both feet; the loss or permanent loss of use 
of one or both hands; permanent impairment of vision of both 
eyes with central visual acuity of 20/200 or less in the 
better eye with corrective glasses, or central visual acuity 
of more than 20/200 with a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20 degrees in the better eye; or ankylosis of 
the hips or the knees.


CONCLUSIONS OF LAW

1.  Anxiety disorder/major depression is proximately due to 
or the result of the veteran's service-connected L4-S5 
bulging disc and weakness of the right lower extremity 
associated with L4-S5 bulging disc.  38 C.F.R. § 3.310(a) 
(2003).

2.  The criteria for financial assistance in the purchase of 
an automobile and adaptive equipment have not been met.  38 
U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. §§ 3.350, 
3.808, 4.63 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
claimant was notified of directives consistent with VCAA via 
an April 2003 letter.  The claimant was informed of the duty 
to notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish his 
claims and he was afforded additional time to submit such 
evidence.  Thus, the claimant has been provided notice of 
what VA was doing to develop the claims, notice of what he 
could do to help his claims and notice of how his claims were 
still deficient.  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after", the 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 11.  
Pelegrini further held that the Secretary failed to 
demonstrate that, "lack of such a pre-AOJ [agency of 
original jurisdiction]-decision notice was not prejudicial to 
the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  Id at 
13.

Satisfying the strict letter holding in Pelegrini would 
require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision, the claimant would have to file a new notice 
of disagreement, a new statement of the case would be 
required, and finally, the submission of a substantive appeal 
by the claimant.  The prior actions of the veteran would be 
nullified by a strict reading of Pelegrini, and essentially 
place the appellant at the end of the line of cases waiting 
to be adjudicated.  This claim was originated many years ago.

The Board does not believe that voiding the rating decisions 
would be in the best interests of the veteran in this case.  
In this case, the veteran was provided every opportunity to 
submit evidence, and to attend a hearing at the RO before a 
hearing officer or before a Veterans Law Judge at the RO or 
in Washington, D.C.  He was provided with notice of the 
appropriate law and regulations.  He was provided notice of 
what evidence he needed to submit, and notice of what 
evidence VA would secure on his behalf.  He was given ample 
time to respond.  Hence, not withstanding Pelegrini, to allow 
the appeal to continue would not be prejudicial error to the 
veteran.  Under the facts of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004)  

Thus, in sum, the veteran was informed of the duty to notify, 
the duty to assist, to obtain records, and examinations or 
opinions.  The veteran was specifically advised of the type 
of evidence that would establish the claims.  Thus, he has 
been provided notice of what VA was doing to develop the 
claims, notice of what he could do to help his claims and 
notice of how his claims were still deficient.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Efforts were made to obtain all pertinent 
records bearing on his claims.  The veteran has been examined 
multiple times.  The evidence satisfies 38 C.F.R. § 3.326.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the veteran could or 
should obtain has been provided in effect and no additional 
pertinent evidence appears forthcoming.  There is no 
indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the veteran or 
the appellant, and there is no other specific evidence to 
advise him/her to obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  The 
veteran has had sufficient notice of the type of information 
needed to support the claims and the evidence necessary to 
complete the applications.  Therefore, the duty to assist and 
notify as contemplated by applicable provisions, including 
VCAA, has been satisfied with respect to said issues on 
appeal.  As such, the Board finds that the development 
requirements of the VCAA have also been met.  VA has done 
everything reasonably possible to assist the veteran.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 


Background 

While the veteran was on annual training in July 1992, he 
injured his back.  The service medical records do not reveal 
complaints, findings, treatment, or diagnosis of a 
psychiatric disorder.  

In May 1995, the veteran was afforded a VA examination.  
Physical examination revealed limitation of motion.  The 
veteran could forward flex to 48 degrees, backward extend to 
15 degrees, left and right lateral flex to 15 degrees, and 
left and right lateral rotate to 17 degrees.  There were no 
postural abnormalities or fixed deformities.  There was 
tenderness to palpation on lumbar paravertebral muscles.  The 
veteran had atrophy of the right calf which measured 37 
centimeters as compared to the left which measured 39 
centimeters.  There was absent right Achilles reflex which 
pointed to the right S1 root.  The veteran had diminished 
pinprick and smooth sensation on right LS-S1 dermatomes of 
the foot.  He had a positive straight leg raising on the 
right leg.  He had weakness of the right ankle dorsiflexor 
muscles with extensor hallucis longus, tibialis anterior with 
the muscle strength graded 4/5.  The diagnosis was clinical 
right L5-S1 radiculopathy and L4-S1 bulging disc as shown on 
a May 1995 magnetic resonance imaging (MRI).  The examiner 
opined that current low back disorder was related to 
inservice injury.  

In a June 1995 rating decision, service connection was 
granted for a low back disorder which was assigned a 60 
percent rating effective February 1995.  

June 1996 outpatient record show that the veteran had 
separated from his wife one and a half years ago and had been 
in psychiatric treatment for domestic problems and problems 
at work.  In the following months, the veteran was seen for 
anxiety and depression.  

In February 1997, the veteran was afforded a VA psychiatric 
examination.  At that time, it was noted that the veteran had 
had psychiatric treatment in the past for job-related 
problems and domestic problems.  He had been put on anti-
depressive medication.  Mental status examination did not 
result in a diagnosis of a psychiatric disorder.  The 
diagnosis was "occupational" problem.  The Axis IV 
diagnosis was psychosocial stressors his physical 
condition."  The examiner noted that his current problems 
were related to work problems.  The veteran stated that he 
had problems at work due to his co-workers' negative 
reactions to his physical problems.  The examiner stated that 
the veteran's emotional conditions per se or his feelings of 
anxiety and depression were secondary to his work-related 
problems which in turn were being caused by his physical 
condition.  

October 1997 Occupational Therapy testing revealed that the 
veteran walked using crutches and also used a wheelchair.  It 
was noted that he was able to propel the wheelchair.  With 
regard to his self-care, the veteran was able to eat 
independently, groom himself independently, could bathe 
modified independently, dress with minimal assistance, and 
use the toilet independently.  He was able to transfer from 
the toilet, bed, tub/shower with modified independence.  
Certain safety equipment was recommended for his home.  

In December 1997, the veteran testified at a personal hearing 
at the RO before a hearing officer.  It was maintained that 
the veteran's physical disabilities caused him to have 
problems at work.  His physical limitations resulted in his 
supervisors having pressured him to resign.  Due to these 
problems, he has psychiatric impairment.  

In January 1998, the veteran was afforded a VA psychiatric 
examination.  The veteran again reported his work-related 
problems.  Mental status testing was conducted.  The 
diagnosis was adjustment disorder with depressed mood which 
the examiner opined was due to his work-related situation.  

In February 1999, the veteran was afforded another VA 
examination.  Physical examination revealed that the veteran 
was unable to stand up from his wheelchair.  From the sitting 
position, he had hip flexion of 90 degrees, knee flexion of 
90 degrees, extension to -15 degrees in the right side 
passively and -5 degrees in the left side passively.  He had 
ankle dorsiflexion of 20 degrees and plantar flexion of 20 
degrees.  For the right side, there was dorsiflexion of 20 
degrees and plantar flexion of 20 degrees.  There were 
chronic spasms of the entire spine from the cervicodorsal and 
lumbar areas and tenderness.  McMurray's test showed right 
lower extremity with iliopsoas 1/5, quadriceps 1/5, 
hamstrings 1/5, tibialis anterior 1/5, dorsalis 1/5, and 
extensor hallucis longus 3/5 on the left side.  There was a 
decrease in lumbar lordosis.  There were chronic cervical and 
lumbar spasms bilaterally.  Deep tendon reflexes in the left 
patella were 1+ and in the Achilles were 1+.  In the right, 
the patellar and Achilles were absent.  The examiner noted 
that a December 1997 MRI was unremarkable.  An "EDX" study 
in 1997 showed radiculopathy in L4-S1.  The diagnoses were 
L5-S1 radiculopathy and cervicolumbar myositis.  

In May 1998, the veteran attended driver training.  It was 
noted that he used Canadian crutches for short-distance 
ambulation and a wheelchair for longer distances.  He was 
noted to have independent ambulation.  It was also noted that 
the veteran was having difficulty driving due to right lower 
extremity weakness secondary to muscle atrophy which was 
confirmed by the examiner.  Upper extremity strength range 
from 4/5 to 5/5.  Lower extremity strength ranged from 2/5 to 
5/5, worse on the right than on the left.  

June 1999 private medical records show that the veteran was 
treated for chronic low back pain with L5 radiculopathy, 
right leg weakness with atrophy.  It was noted that the 
veteran should continue physical and occupational therapy.  

In October 2000, the veteran was afforded a VA psychiatric 
examination.  At that time, it was noted that the veteran was 
unemployed and married.  He reported that he had structural 
difficulties in his home and difficulties with his car.  He 
related that his therapy included participation in wheelchair 
sports and that he had won trophies and medals.  He indicated 
that he had crutches, but that he sometimes gets weak and has 
suffered falls.  He related that people do not help him and 
that people are considered less for being disabled.  He 
reported having problems with his children who were 
negatively affected by his condition.  A mental status 
examination was conducted.  The diagnosis was anxiety 
disorder, not otherwise separated.  The Axis IV diagnosis was 
other psychosocial and environmental problems.  

In a March 2002 statement from the VA medical center, it was 
indicated that the veteran's current diagnosis was incomplete 
paraplegia.  

In July 2003, the veteran was afforded a VA peripheral nerves 
examination.  At that time, the veteran reported that he was 
unable to walk long distances and that he spent most of the 
time in his wheelchair.  He was able to walk short distances 
with crutches.  The veteran admitted that he had motion in 
his left leg.  The examiner stated that the veteran had 
radiculopathy confirmed by electrodiagnosis on the right.  He 
had right-sided weakness of 2/5 in the right lower extremity 
for which he used a "plastic aifle."  The power in the left 
lower extremity was considered 5/5.  Power in the upper 
extremities was 5/5.  The veteran was able to grasp well with 
both hands with good pincer grasp functions and no 
involuntary movements.  The veteran's right calf was 14 and 3/4 
inches as compared to 16 on the left; thus, there was 
atrophia on the right side.  The Achillean reflexes were 
absent in both lower extremities and +1 rated in the right.  
The deep tendon reflexes in the left were +2 in the Achillean 
and +2 in the patellars.  In the upper extremity, they were 
symmetrical in a +2 rating.  There were no gross sensory 
deficits observed during the examination.  The diagnosis was 
weakness of the right lower extremity "which" confirmed 
radiculopathy by electrodiagnosis, associated or related to 
service-connected back disorder.  There was no clinical 
evidence of radiculopathy in the left lower extremity by 
neurological examination.  

In July 2003, the veteran was afforded a VA spine 
examination.  At that time, the veteran reported that he had 
constant and severe low back pain with occasional radiation 
to the right leg associated with loss of strength, history of 
falls, and some radiation to the left leg, but of less 
intensity.  The examiner indicated that during the last year, 
the veteran had an acute flare-up of severe low back pain so 
he was on bedrest.  He did not visit a physician.  The 
veteran was able to walk unaided with Lofstrand crutches and 
right "MAFO" for 2 to 5 minutes in his house.  Otherwise, 
he needed a wheelchair.  The veteran indicated that he used 
the crutches 5 percent of the time and the wheelchair for 95 
percent of the time.  It was noted that the veteran used a 
lumbosacral orthosis occasionally with temporary pain 
control.  It was noted that the veteran could walk up to 15 
steps with crutches in 2 to 5 minutes.  The veteran reported 
having unsteadiness and falls with the right leg.  The 
examiner stated that the veteran was independent for eating 
and grooming.  He needed occasional help with bathing and 
dressing.  The veteran performed urinary catheterization 4 
times daily and took medication for constipation.  It was 
noted that he used assistive devices for walking, as noted.  
In addition, he used a manual control for his car.  

The examiner indicated that the veteran did a transfer from 
his quickie wheelchair to the office stretcher without 
problems with his hands.  He took his pants off using his 
arms.  When the veteran put himself on his back, he could not 
elevate his right leg and used his arm to lift it and put it 
on the stretcher due to severe weakness of the right leg.  
There was muscle atrophy of the right calf, but no atrophy of 
the right muscles of the foot.  He had an impaired gait cycle 
and could not tolerate the standing position.  The veteran 
required a right molded ankle orthosis which was plastic.  He 
could walk short distances with Lofstrand crutches and the 
right molded plastic ankle foot orthosis.  He had a normal 
position of the head and straightening of the lumbar lordosis 
due to muscle spasm.  Range of motion testing could not be 
done because the veteran could not stand or tolerate the 
standing position and could fall due to weakness of the right 
leg.  The examiner stated that there was painful motion on 
the movement observed in the lumbosacral spine on the 
wheelchair and the office stretcher.  The veteran related 
that one to two years ago, he had a flare-up of back pain 
which rendered him unable to use his wheelchair and could not 
take care of his own hygiene.  Moderate palpable lumbosacral 
spasm was noted.  There was severe muscle weakness of the 
muscles of the right leg.  Muscle strength was 0/5 except for 
the right ankle dorsiflexor muscle, tibialis anterior and 
extensor hallucis longus with muscle strength graded poor 
minus or 2/5.  Left leg muscle strength was 4/5.  There was 
moderate tenderness to palpation of the lumbosacral area.  
There were no postural abnormalities of the back nor fixed 
deformities.  Sensory examination revealed absent pinprick 
and smooth sensation on the right lower extremity including 
all dermatomes.  There was normal pinprick on the left.  
There was absent ankle jerk bilaterally.  Right knee jerk was 
+1 and left knee and ankle jerk were +2.  There was negative 
straight leg raising and Lasegue's sign.  The examiner noted 
that the veteran did urinary catheterization two to three 
times per day and took medication to defecate.  The diagnosis 
was lumbar discogenic disease.  

A July 2003 VA joints examination showed that the veteran had 
right shoulder capsulitis and tendinitis.  The veteran had 
limitation of motion of the right shoulder which was 
moderately painful, but stable.  He did not have any 
ankylosis.  

In July 2003, the veteran was afforded a VA rectum and anus 
examination.  Urodynamic studies as well as cystourethrogram 
were normal.  The veteran reported having occasional fecal 
leakage, but denied involuntary bowel movements nor pamper 
use.  Examination revealed adequate degree of sphincter 
control.  There was no evidence of fecal leakage.  The 
examiner concluded that although the veteran complained of 
loss of anal sphincter control, there was no objective 
evidence because the rectal examination revealed adequate 
anal sphincter tone and anal EMG was normal.  

A July 2003 genitourinary examination revealed that the 
veteran did not have a neurogenic bladder despite his 
complaints of non-emptying of the bladder except by 
catheterization.  The veteran did have erectile dysfunction 
which was related to his back disorder.  

Also, in July 2003, records were received from the Social 
Security Administration (SSA).  A December 1997 magnetic 
imaging resonance (MRI) of the lumbosacral spine was 
essentially unremarkable.  A January 1999 SSA evaluation 
revealed a diagnosis of major depression.  The Axis IV 
diagnosis was "accident."  A private January 1999 report 
showed that the veteran had parapesis of the right leg of 
2/5, and 3/5 in the left leg.  There was no atrophy.  
Hypoanesthesia of the lower extremities was noted.  It was 
noted that the veteran was very nervous, anxious, and 
depressed.  Reflexes were absent.  The diagnoses were status 
post contusion to the low back, peripheral neuropathy, 
cervical myositis, lumbosacral myositis, herniated nucleus 
pulposus, parapesis, and depressive reaction.  X-rays reveled 
lumbar spasm.  

Analysis

Service Connection

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  This includes an 
increase in disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  A claim for secondary service connection generally 
requires competent evidence of a causal relationship between 
the service-connected disability and the nonservice-connected 
disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 
134 (1994).  

The veteran asserts that secondary service connection is 
warranted.  In correspondence of record and during his 
personal hearing, he essentially contends that his service-
connected disabilities, particularly his back disorder, 
caused him occupational problems which lead him to eventually 
be unable to work.  Due to these problems, he has had stress 
and resultant psychiatric impairment.  For the reasons set 
forth below, his claim for secondary service connection is 
granted.  

In February 1997, the veteran was afforded a VA psychiatric 
examination.  He was not diagnosed as having a psychiatric 
disorder at that time.  It was noted that he had had family 
problems as well as work-related problems.  The examiner 
stated that the veteran's emotional conditions per se or his 
feelings of anxiety and depression were secondary to his 
work-related problems which in turn were being caused by his 
physical condition.  In January 1998, the veteran was 
afforded a VA psychiatric examination.  The veteran again 
reported his work-related problems.  Mental status testing 
was conducted.  The diagnosis was adjustment disorder with 
depressed mood which the examiner opined was due to his work-
related situation.  

In October 2000, the veteran was afforded a VA psychiatric 
examination.  The veteran was diagnosed as having anxiety 
disorder.  The Axis IV diagnosis was other psychosocial and 
environmental problems.  Although an opinion was requested 
regarding whether the veteran's service-connected 
disabilities were related to any psychiatric diagnosis, this 
was not provided.  

Thereafter, SSA record were received.  These included a 
January 1999 diagnosis of major depression.  The Axis IV 
diagnosis was accident.  

In sum, the veteran has been variously diagnosed as having an 
adjustment disorder, major depression, and an anxiety 
disorder.  It has been opined that the veteran has 
psychiatric impairment due to his occupational problems.  The 
veteran maintains that these problems are due to his service-
connected low back disability.  In addition, the January 1999 
report lists an Axis IV diagnosis of "accident" which the 
Board construes as referring to his low back injury as that 
is the veteran's only significant accident.  By listing the 
veteran's low back injury under Axis IV, the examiner in 
essence made a determination that the veteran's service-
connected low back injury was an etiologically significant 
psychosocial stressor contributing to his current psychiatric 
diagnosis.  See Hernandez-Toyens v. West, 11 Vet. App. 379 
(1998).  

Service connection may be granted for disability due to 
service connected disease or injury.  In this case there is a 
service-connected disease or injury; low back and weakness of 
the right lower extremity.  The next issue is whether there 
is disability that is due to the service-connected disease or 
injury.  The competent evidence has established that the 
veteran currently has a psychiatric disorder, most recently 
diagnosed as major depression and anxiety disorder.  Based on 
the record, there is disability that is proximately due to or 
the result of a service-connected disease or injury.  
Although some of the competent evidence relates current 
psychiatric impairment to the veteran's occupational 
difficulties only, the overall medical picture shows that he 
had these problems due to his physical limitations of his 
back.  This is supported by the competent evidence.  In 
addition, competent evidence has also directly attributed his 
psychiatric impairment to the back injury.  

In light of the foregoing, the Board finds that secondary 
service connection is warranted for anxiety disorder/major 
depression.


Automobile and Adaptive equipment

A certification of eligibility for financial assistance in 
the purchase of an automobile or other conveyance is provided 
in cases where the veteran has established entitlement to 
compensation for a service-connected disability, which 
results in either (1) loss or permanent loss of use of one or 
both feet; (2) loss or permanent loss of use of one or both 
hands; (3) the permanent impairment of vision of both eyes 
with the following status: Central visual acuity of 20/200 or 
less in the better eye, with corrective glasses, or central 
visual acuity or more than 20/200 if there is a field defect 
in which the peripheral field has contracted to such an 
extent that the widest diameter of visual field subtends an 
angular distance no greater than 20 in the better eye; or (4) 
for adaptive equipment eligibility only, ankylosis of one or 
both knees or one or both hips.  38 U.S.C.A. §§ 3901, 3902; 
38 C.F.R. § 3.808.

The veteran does not contend nor does the competent evidence 
show that he has loss or permanent loss of use of one or both 
hands or the permanent impairment of vision of both eyes.  
Physical examination shows that while the veteran has right 
shoulder impairment, he does not have any loss of use of 
either hand.  Likewise, central visual acuity of 20/200 or 
less in the better eye, with corrective glasses, or central 
visual acuity or more than 20/200 if there is a field defect 
in which the peripheral field has contracted to such an 
extent that the widest diameter of visual field subtends an 
angular distance no greater than 20 in the better eye, has 
not been demonstrated.  

Rather, the veteran contends that he has loss or permanent 
loss of use of one or both feet.  

Loss of use of foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump with prosthesis.  Extremely unfavorable complete 
ankylosis of the knee, or complete ankylosis of two major 
joints of an extremity, or shortening of the lower extremity 
of 3 1/2 inches or more, will constitute loss of use of the 
hand or foot involved.  38 C.F.R. § 3.350(a)(2).  Also 
considered as loss of use of the foot under 38 C.F.R. § 
3.350(a)(2) is complete paralysis of the external popliteal 
nerve and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  38 C.F.R. § 4.63.

The Board initially notes that while the veteran has some 
impairment to his left lower extremity, the veteran admits 
that he has motion in this leg.  He has normal pinprick in 
his left leg.  He has no atrophy of the left leg/foot.  He 
has left knee and ankle jerk of +2.  He has strength of 5/5.  
The recent neurological examination revealed no clinical 
evidence of radiculopathy in the left lower extremity.  He is 
able to walk for short distances with crutches.  Thus, the 
veteran has effective function in his left lower extremity.  
He does not have ankylosis of the left knee, shortening of 
the left lower extremity of 3 1/2 inches or more, or complete 
paralysis of the external popliteal nerve and consequent foot 
drop.  Therefore, the veteran would not be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  Thus, the 
veteran does not have loss of use of the left foot.  

With regard to the right lower extremity, the veteran has 
impairment.  He is service-connected for weakness of the 
right lower extremity, L4-L5 radiculopathy.  

The recent VA spine and neurologic examinations revealed that 
the veteran was able to walk unaided with Lofstrand crutches 
and the right molded plastic ankle foot orthosis for 2 to 5 
minutes in his house.  He could walk up to 15 steps with 
crutches in 2 to 5 minutes.  There was muscle atrophy of one 
and 1/4 centimeters of the right calf, but no atrophy of the 
right muscles of the foot.  He had an impaired gait cycle and 
was unable tolerate the standing position.  There was severe 
muscle weakness of the muscles of the right leg.  On spine 
examination, muscle strength was 0/5 except for the right 
ankle dorsiflexor muscle, tibialis anterior and extensor 
hallucis longus with muscle strength graded poor minus or 
2/5.  On neurological examination, muscle weakness was 2/5 in 
the right lower extremity.  Sensory examination revealed 
absent pinprick and smooth sensation on the right lower 
extremity including all dermatomes.  There was absent ankle 
jerk bilaterally.  Right knee jerk was +1.  There was 
negative straight leg raising and Lasegue's sign.  The 
veteran does not have neurogenic bladder or sphincter 
dysfunction.  

Function is the right lower extremity is clearly diminished 
due to weakness.  However, there is some function remaining.  
The specific nerve examination revealed strength of 2/5.  The 
spine examination confirmed that the right ankle dorsiflexor 
muscle, tibialis anterior and extensor hallucis longus were 
2/5.  The veteran does not have atrophy of his right foot.  
He is able to walk for short distances with crutches.  He 
does not have ankylosis of the right knee, shortening of the 
right lower extremity of 3 1/2 inches or more, or complete 
paralysis of the external popliteal nerve and consequent foot 
drop.  Therefore, the veteran would not be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  Thus, the 
veteran does not have loss of use of the right foot.  

Moreover, as the veteran does not have ankylosis of one or 
both knees or one or both hips, he is not eligible for 
adaptive equipment.


ORDER

Service connection for anxiety disorder/major depression is 
granted.  

A certificate of eligibility for financial assistance in the 
purchase of an automobile and adaptive equipment or for 
adaptive equipment only is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



